DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 03/17/2020, and between Species A and Species B, as set forth in the Office action mailed 04/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/17/2020 between Groups I and II is fully withdrawn while the restriction of 04/05/2021 between Species A and Species B is maintained. Claims 17-20, directed to Group II is no longer withdrawn from consideration because the claims requires all the allowable limitations of claim 1. However, claims 16 and 20, directed to Species B, remain withdrawn from consideration because they do not require all the allowable limitations of claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Olga M Katsnelson on 02/04/2022. 

The application has been amended as follows: 
Please rejoin claims 17-20.
Please cancel claims 16 and 21.


Allowable Subject Matter
Claims 1-13, and 17-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 and independent claim 17 with particular attention to the limitations “a sensing element comprising an analyte-specific enzyme, a redox mediator, and carbon nanotubes”, “the redox mediator comprises a redox species selected from osmium, ruthenium, iron, cobalt, and compounds or complexes thereof, coupled with a polymer selected from poly(vinylpyridine), poly(thiophene), poly(aniline), poly(pyrrole), 
The closest prior art of record is considered to be Kulys et al. (JJ Kulys, NK Cenas, GJS Svirmickas, VP Svirmickiene, Chronoamperometric stripping analysis following biocatalytic preconcentration, Analytical Chimica Acta 138 (1982) 19-26). 
Kulys discloses a method for sensing glucose using a chronoamperometric sensor including a glassy carbon working electrode [abstract; Pg. 20, Preparation of electrodes; Pg. 22, Results] wherein the glassy carbon working electrode is coated with a sensing element that includes redox polymers and glucose oxidase enzyme [abstract; Pg. 20, Preparation of electrodes; Pg. 22, Results]. The method includes accumulating charge on the working electrode and then reconnecting the electrode to measure the rise in the anodic current and its drop to the previously stationary value due to the preconcentration [Pg. 21, Procedure; Pg. 22, Results; Pg. 24, Discussion].
Kyles fails to teach wherein the sensing element comprises “carbon nanotubes”, wherein “the redox mediator comprises a redox species selected from osmium, ruthenium, iron, cobalt, and compounds or complexes thereof, coupled with a polymer selected from poly(vinylpyridine), poly(thiophene), poly(aniline), poly(pyrrole), and poly(acetylene)”, and further fails to teach “wherein the measuring of the signal from the accumulated charge comprises filtering the signal at a frequency of about 3.2 hertz (Hz)” as required by independent claims 1 and 17. 
Applicant argues in the Remarks filed 01/14/2022 that:
Applicant submits that claim 1 should at least now be allowable over Fennell, as Fennell, at best, appears to disclose a frequency of "approximately 0.1 Hz", which is certainly well outside of the now recited frequency of "about 3.2 Hz," especially because electrochemistry is a very complex art. For at least this reason, claim 1 and all claims dependent therefrom should at least now be 

and that:

Second, Applicant submits that the combination of now recited filtering frequency, coupled with the presence of carbon nanotubes (CNTs) produces unexpected and desirable improvement in the sensitivity of the method. By way of example, the present specification provides that (emphasis added): "Both the filtering frequency and the addition of CNTs to the sensing reagent increase the sensor sensitivity. Increasing the filtering frequency from 0.032 Hz to 3.2 Hz increases the sensitivity by a factor of about 2.5, while adding CNTs to the sensing reagent increase the sensitivity by a factor of about 5.5. Furthermore, an increase in the filter frequency combined with the addition of CNTs increases the sensitivity of the accumulation mode measurement by a factor of about 14."

Applicant’s arguments are convincing. Fennell’s disclosed filtering of “approximately 0.1 Hz” does not overlap or otherwise read upon the claimed value of “about 3.2 hertz (Hz)”. Applicant’s further argument that the combined effect of the filtering at 3.2 Hz along with the use of carbon nanotubes provides the benefit of a sensitivity increase of about 14 provides evidence of results that would not be expected from the prior art alone, especially considering that Kuleys fails to teach both the use of carbon nanotubes and filtering altogether. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1 or 17. Claims 2-13 and 18-20 are dependent from or otherwise include the limitations of claim 1 or claim 17 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795